   Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.1 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                 LANSING DIVISION

KELLY BECK,                                   )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       No. 1:20-cv-650
                                              )
SHEPARD AND ASSOCIATES, LLC; and              )
COMPATTIA ROCCIA MANAGEMENT                   )
GROUP, LLC,                                   )
                                              )
       Defendants.                            )


                                        COMPLAINT

       Plaintiff, KELLY BECK (“Plaintiff”), through her attorneys, alleges the following against

Defendants,      SHEPARD    AND     ASSOCIATES,        LLC    and    COMPATTIA        ROCCIA

MANAGEMENT GROUP, LLC (“Shepard” and “CRMG” respectively and “Defendants”

collectively):

                                     INTRODUCTION

   1. Counts I and III of Plaintiff’s Complaint are based on the Fair Debt Collection Practices

       Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

   2. Counts II and IV of Plaintiff’s Complaint are based on the Michigan Occupational Code,

       Mich. Comp. Law 339.901 et seq. (“MOC”).

                              JURISDICTION AND VENUE

   3. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k

       FDCPA.



                                               1
Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.2 Page 2 of 12




4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

   actions may be brought and heard before “any appropriate United States district court

   without regard to the amount in controversy.”

5. This court has supplemental jurisdiction over the state claims alleged herein pursuant to

   28 U.S.C. § 1367 as they are “so related to claims in the action within such original

   jurisdiction that they form part of the same case or controversy.”

6. Venue and personal jurisdiction in this district are proper because Defendants do or

   transact business within this district, and a material portion of the events at issue occurred

   in this district.

                                        PARTIES

7. Plaintiff is a natural person residing in the City of Lansing, Ingham County, State of

   Michigan.

8. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3) and Mich. Comp.

   Law § 339.901(f).

9. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5) and Mich.

   Comp. Law § 339.901(a).

10. Shepard is a debt collector as that term is defined by 15 U.S.C. § 1692a(6) and Mich.

   Comp. Law § 339.901(b).

11. CRMG is a debt collector as that term is defined by 15 U.S.C. § 1692a(6) and Mich. Comp.

   Law § 339.901(b).

12. Shepard is a New York-organized limited liability company and national collection agency

   located in the City of Buffalo, Erie County, State of New York.


                                             2
Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.3 Page 3 of 12




13. CRMG is a New York-organized limited liability company, debt buyer, and national debt

   collection agency located in the City of Buffalo, Erie County, State of New York.

14. Defendants’ businesses include, but are not limited to, collecting on unpaid, outstanding

   account balances.

15. When an unpaid, outstanding account is placed with Defendants it is assigned a file

   number.

16. The principal purpose of Defendants’ businesses is the collection of debts allegedly owed

   to third parties or originally owed to third parties.

17. Defendants regularly collect, or attempt to collect, debts allegedly owed to third parties or

   originally owed to third parties.

18. During the course of their attempts to collect debts allegedly owed to third parties or

   originally owed to third parties, Defendants send to alleged debtors bills, statements,

   and/or other correspondence, via the mail and/or electronic mail, and initiate contact with

   alleged debtors via various means of telecommunication, such as by telephone and

   facsimile.

19. Defendants acted through their agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

20. Defendants are attempting to collect a consumer debt from Plaintiff, allegedly arising from

   a spotloan.com account.

21. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.


                                              3
Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.4 Page 4 of 12




22. Plaintiff disputes owing the alleged debt.

23. Any debt Plaintiff may have owed to spotloan.com has long been paid in full.

24. At all times relevant hereto, CRMG owned the alleged debt.

25. At all times relevant hereto, Shepard was engaged by CRMG to collect the alleged debt.

26. Within in the last year, Defendants attempted to collect a consumer debt from Plaintiff.

27. In or around May 2020, Shepard began to contact Plaintiff in an attempt to collect the

   alleged debt.

28. On or about May 4, 2020, Shepard sent a collection letter, dated May 4, 2020 (“Collection

   Letter”), to Plaintiff via email at yllekkeno@gmail.com. (A true-and-correct copy of the

   Collection Letter is attached hereto as Exhibit A).

29. The Collection Letter:

    a. Attempts to collect a debt from Plaintiff that Plaintiff does not owe;

    b. Contains empty threats of legal action;

    c. Threatens to ruin Plaintiff’s credit;

    d. Uses terminology that suggests that legal action may have already been commenced

        against Plaintiff; and

    e. Is Defendant’s first communication with Plaintiff yet fails to provide the information

        required by 15 U.S.C. § 1692g.

30. To date, Shepard has not sued Plaintiff.

31. Shepard has never intended to sue Plaintiff.

32. To date, CRMG has not sued Plaintiff.

33. CRMG has never intended to sue Plaintiff.


                                               4
Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.5 Page 5 of 12




34. Shepard’s above-referenced actions were an attempt to coerce Plaintiff into payment of

   the alleged debt.

35. The natural consequences of Shepard’s actions was to unjustly condemn and vilify Plaintiff

   for her non-payment of the alleged debt.

36. The natural consequences of Shepard’s statements and actions was to produce an

   unpleasant and/or hostile situation between Shepard and Plaintiff.

37. The natural consequences of Shepard’s actions was to cause Plaintiff mental distress.

                           COUNT I
SHEPARD AND ASSOCIATES, LLC VIOLATED THE FAIR DEBT COLLECTION
                        PRACTICES ACT
38. Shepard violated the FDCPA based on the following:

       a. Shepard violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequences of which was to harass, oppress, and abuse Plaintiff in connection

           with the collection of an alleged debt when Defendant attempted to collect a debt

           from Plaintiff which Plaintiff does not owe;

       b. Shepard violated § 1692e of the FDCPA by its use of any false, deceptive, or

           misleading representation or means in connection with the collection of any debt

           when Shepard engaged in at least the following discrete violations of § 1692e;

       c. Shepard violated § 1692e(2)(A) of the FDCPA by its false representation of the

           character, amount, or legal status of any debt when Shepard made empty threats of

           legal action against Plaintiff;

       d. Shepard violated § 1692e(4) of the FDCPA by its representation or implication

           that nonpayment of any debt will result in the seizure, garnishment, attachment, or

           sale of any property or wages of any person unless such action is lawful and the
                                              5
  Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.6 Page 6 of 12




                debt collector or creditor intends to take such action when Shepard made empty

                threats of legal action against Plaintiff;

             e. Shepard violated § 1692e(5) of the FDCPA by its threat to take any action that

                cannot legally be taken or that is not intended to be taken when Shepard made

                empty threats of legal action against Plaintiff;

             f. Shepard violated § 1692e(8) of the FDCPA by communicating or threatening to

                communicate to any person credit information which is known or which should be

                known to be false, including the failure to communicate that a disputed debt is

                disputed when Shepard made such threats;

             g. Shepard violated § 1692e(10) of the FDCPA by its use of any false, deceptive, or

                misleading representation or means in connection with the collection of any debt

                when Shepard engaged in at least the other discrete violations of § 1692e alleged

                herein;

             h. Shepard violated § 1692f of the FDCPA by its use of unfair or unconscionable

                means to collect or attempt to collect any debt when Shepard engaged in all of the

                foregoing misconduct; and

             i. Shepard violated § 1692g of the FDCPA by failing to provide the information to

                Plaintiff as required by this subsection.

       WHEREFORE, Plaintiff, KELLY BECK, respectfully requests judgment, both jointly and

severally, be entered against Defendant, SHEPARD AND ASSOCIATES, LLC, for the

following:




                                                   6
Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.7 Page 7 of 12




    a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

        U.S.C. § 1692k;

        b. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

        Act, 15 U.S.C. § 1692k; and

    c. Any other relief that this Honorable Court deems appropriate.

                             COUNT II:
              SHEPARD AND ASSOCIATES, LLC VIOLATED THE
                   MICHIGAN OCCUPATIONAL CODE

39. Plaintiff repeats and re-alleges paragraphs 1-37 of Plaintiff’s Complaint as the allegations

   in Count II of Plaintiff’s Complaint.

40. The foregoing acts and omissions of Shepard constitute numerous and multiple violations

   of the MOC including, but not limited to, the following:

       a. Shepard violated § 339.915(e) of the MOC by making an inaccurate, misleading,

           untrue, or deceptive statement or claim in a communication to collect a debt as

           detailed above;

       b. Shepard violated § 339.915(f)(i) of the MOC by misrepresenting in a

           communication the legal status of a legal action being taken or threatened as

           detailed above;

       c. Shepard violated § 339.915(f)(ii) of the MOC by misrepresenting in a

           communication the legal rights of the creditor or debtor as detailed above; and

       d. Shepard violated § 339.915(f)(iii) of the MOC by misrepresenting in a

           communication that the nonpayment of a debt will result in the seizure,

           garnishment, attachment, or sale of the debtor’s property as detailed above.


                                             7
  Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.8 Page 8 of 12




      WHEREFORE, Plaintiff, KELLY BECK, respectfully requests judgment, both jointly and

several, be entered against Defendant, SHEPARD AND ASSOCIATES, LLC, for the following:

          a. Actual damages pursuant to the Michigan Occupational Code, Mich. Comp. Law

              § 339.916(2);

          b. Statutory damages of $150.00 pursuant to the Michigan Occupational Code, Mich.

              Comp. Law § 339.916(2);

          c. Costs and reasonable attorneys’ fees pursuant to the Michigan Occupational Code,

              Mich. Comp. Law § 339.916(2); and

          d. Any other relief that this Honorable Court deems appropriate.

                         COUNT III:
COMPATTIA ROCCIA MANAGEMENT GROUP, LLC VIOLATED THE FAIR DEBT
                  COLLECTION PRACTICES ACT

   41. Plaintiff incorporates herein by reference the foregoing paragraphs 1 through 38 of this

      Complaint as though fully stated herein under Count III of Plaintiff’s Complaint.

   42. As alleged above, CRMG is a debt collector as defined by the FDCPA.

   43. CRMG engaged the services of fellow debt collector Shepard to collect the alleged debt

      from Plaintiff.

   44. CRMG has the burden to monitor the activities of Shepard.

   45. Shepard violated the FDCPA.

   46. CRMG is vicariously liable for the unlawful collection activities carried out by Shepard

      on its behalf.

      WHEREFORE, Plaintiff, KELLY BECK, respectfully requests that judgment be entered,

both jointly and severally, against Defendant, COMPATTIA ROCCIA MANAGEMENT

                                               8
  Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.9 Page 9 of 12




GROUP, LLC for the following:

   47. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   48. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   49. Any other relief that this Honorable Court deems appropriate.

                                COUNT IV
                COMPATTIA ROCCIA MANAGEMENT GROUP, LLC
                VIOLATED THE MICHIGAN OCCUPATIONAL CODE

   50. Plaintiff incorporates herein by reference the foregoing paragraphs 1 through 37 and 41

      through 49 of this Complaint as though fully stated herein under Count IV of Plaintiff’s

      Complaint.

          a. As alleged above, CRMG is a debt collector as defined by the MOC.

          b. CRMG engaged the services of fellow debt collector Shepard to collect the alleged

              debt from Plaintiff.

          c. CRMG has the burden to monitor the activities of Shepard.

          d. Shepard violated the MOC.

          e. CRMG is vicariously liable for the unlawful collection activities carried out by

              Shepard on its behalf.

      WHEREFORE, Plaintiff, KELLY BECK, respectfully requests that judgment be entered,

both jointly and severally, against Defendant, COMPATTIA ROCCIA MANAGEMENT

GROUP, LLC for the following:




                                               9
 Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.10 Page 10 of 12




       a. Actual damages pursuant to the Michigan Occupational Code, Mich. Comp. Law §

          339.916(2);

       b. Statutory damages of $150.00 pursuant to the Michigan Occupational Code, Mich.

          Comp. Law § 339.916(2);

       c. Costs and reasonable attorneys’ fees pursuant to the Michigan Occupational Code,

          Mich. Comp. Law § 339.916(2); and

       d. Any other relief that this Honorable Court deems appropriate.

                                           Respectfully submitted,
Date: July 16, 2020                        AGRUSS LAW FIRM, LLC

                                    By: /s/ Michael S. Agruss
                                            Michael S. Agruss
                                            IL State Bar #: 6281600
                                            Agruss Law Firm, LLC
                                            4809 N. Ravenswood Avenue, Suite 419
                                            Chicago, IL 60640
                                            Tel: 312-224-4695
                                            Fax: 312-253-4451
                                            michael@agrusslawfirm.com
                                            Attorneys for Plaintiff




                                              10
Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.11 Page 11 of 12




                     EXHIBIT A
Case 1:20-cv-00650-RJJ-SJB ECF No. 1 filed 07/16/20 PageID.12 Page 12 of 12

              Shepard and Associates
 ____________________________________________________________________________________________________________
  528 Elmwood Ave.
  Buffalo NY 14222                                                                        FINAL SETTLEMENT




 5/4/2020



 Client Name:                               Kelly Beck
 Reference ID:                              LAWI1807
 Originator:                                spotloan.com
 Originator Number:                         2599006
 Originator Date:                           5/20/2014
 Originator Amount:                         $1,538.77


 50% Settlement Offer:                      $769.39



 Dear Kelly Beck,

 Your account with spotloan.com is severely past due and has changed in status. It is now
 under final review to determine our last legal option. To avoid accelerated collection efforts
 and further damage to your credit, you must resolve this matter immediately.

 Due to the COVID-19 crisis, we are willing to arrange a payment plan for you or give you an
 opportunity to close out your account voluntarily, saving you $769.39 off your current outstanding
 balance. Most reasonable counteroffers are accepted if paid on the date of contact.

 Upon the completion of payment, you will receive a PAID LETTER to update and improve
 your credit score. If this matter has been previously resolved, please notify us with proof of
 payment so we can update our records and close out this matter.

 This personalized settlement offer expires in 24 hours if a payment plan is not arranged.
 A representative is standing by to assist you; please call us (716) 462-4602.

 Sincerely,



 Shepard and Associates




 ___________________________________________________________________________________________________________
            This letter is an attempt to collect a debt. Any information obtained will be used for that purpose.
                                        Phone: (716) 462-4602 | Fax: (716) 235-8735
